Title: 1771. Novr. 9. Saturday.
From: Adams, John
To: 


       At Salem, all this Week at Court. Dined one day at Chief Justice Lyndes. All the rest of the Week till this day with the Court.
       Dined this Day, spent the Afternoon, and drank Tea at Judge Ropes’s, with Judges Lynde, Oliver and Hutchinson, Sewal, Putnam, and Winthrop.
       Mrs. Ropes is a fine Woman—very pretty, and genteel.
       Our Judge Oliver is the best bred Gentleman of all the Judges, by far. There is something in every one of the others indecent and disagreable, at Times in Company—affected Witticisms, unpolished fleers, coarse Jests, and sometimes rough, rude Attacks, but these you dont see escape Judge Oliver.
       Drank Tea at Judge Ropes’s. Spent the Evening at Colonel Pickmans. He is very sprightly, sensible and entertaining. Talks a great deal. Tells old Stories in abundance—about the Witchcraft—Paper Money—Governor Belchers Administration, &c.
      